Citation Nr: 0335753	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  98-18 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a seizure disorder.

2. Entitlement to service connection for bicuspid aortic 
valve with mild stenosis (claimed as heart trouble).

3. Entitlement to service connection for a mental condition 
due to physical trauma.

4. Entitlement to service connection for slight irregular 
calvarium (claimed as cerebral ischemia).

5. Entitlement to service connection for bilateral hearing 
loss.

6. Entitlement to service connection for tinnitus.

7. Entitlement to service connection for a right toe injury.

8. Entitlement to service connection for peroneal tendonitis, 
right ankle.

9. Entitlement to service connection for patellar tendonitis, 
right knee.

10. Entitlement to service connection for mechanical low back 
strain.

11. Entitlement to an evaluation higher than 30 percent for 
somatoform disorder, to include anxiety attacks, on appeal 
from the initial grant of service connection.

12. Entitlement to an evaluation higher than 10 percent for 
status post-appendectomy scar, on appeal from the initial 
grant of service connection.

13. Entitlement to an evaluation higher than 10 percent for 
stress fracture of the right leg, on appeal from the initial 
grant of service connection.

14. Entitlement to a compensable evaluation for migraine 
headaches, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and A.W.D.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel





INTRODUCTION

The appellant had active duty from November 1994 to November 
1997.

This matter was last before the Board of Veterans' Appeals 
(Board) in May 2002,  on appeal from a September 1998 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The record reflects that 
although the appellant's claims were also before the Board in 
December 2000, that  decision was in part vacated and 
remanded pursuant to a joint motion for remand filed by the 
parties before the U.S. Court of Appeals for Veterans Claims 
(Court) in July 2001.  

Upon its May 2002 review, the Board noted that the appellant 
had requested the opportunity to appear for a videoconference 
hearing, and accordingly remanded the claim.  A 
videoconference hearing was held in February 2003.  During 
the course of the hearing, the appellant withdrew a pending 
claim of service connection for Lyme disease.  Accordingly, 
that claim is no longer before the Board for review.  

The Board has carefully reviewed the record, and finds that 
the claim must again be remanded to comply with recent 
decisions of the appellate courts.  


REMAND

As noted, this matter was remanded to the Board in July 2001, 
pursuant to a joint motion for remand filed by the parties 
before the Court.  The basis of the remand was for the Board 
to consider the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  The VCAA eliminated the former 
well-grounded claim requirement, expanded the duty of VA to 
notify the appellant and enhanced VA's duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim, including apprising the 
appellant of the allocation of responsibility for obtaining 
such evidence.
 
Recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993); (Holding that 
when the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  The record 
does not indicate that the appellant has been apprised of 
what evidence would substantiate her claims, nor of the 
specific allocation of responsibility for obtaining such 
evidence

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  The Board notes that 
February 2003, the veteran testified that she received 
treatment for a staph infection of the feet during the summer 
of 1998, between May and July.  Those records have not been 
obtained.  In addition, copies of VA treatment records dated 
most recently in November 2002 have been submitted showing 
that the veteran has received treatment for several 
disabilities, including her service-connected psychiatric 
condition and complaints of headaches.  At the hearing, she 
testified regarding the current severity of her service-
connected disabilities.  The RO should attempt to obtain 
additional VA treatment records and afford the veteran 
additional VA examinations regarding the service-connected 
disabilities.  It is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.  

Accordingly, this matter is REMANDED for the following:

1.  The RO will advise the appellant of 
what evidence would substantiate her 
claims in accordance with the provisions 
of the VCAA.  Contemporaneous with this 
advisement, the RO should ascertain if 
the appellant has received any VA, non-
VA, or other medical treatment for the 
disorder at issue that is not evidenced 
by the current record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The RO should obtain copies of all VA 
outpatient records concerning treatment 
of the veteran, including all records of 
treatment for a condition of the feet in 
1998 and all records of treatment dated 
from November 2002 to the present.  All 
records obtained should be associated 
with the claims folder.

3.  After the above treatment records 
have been requested and obtained, afford 
the veteran the following VA examinations 
to determine the current severity of the 
service-connected psychiatric disorder, 
status post-appendectomy scar, stress 
fracture of the right leg and migraine 
headaches.  Send the claims folder to 
each examiner for review.  All necessary 
tests and studies, including range of 
motion and x-ray studies, should be 
conducted.  Each examiner should be 
requested to fully describe all of the 
disability symptoms and impairment of 
each of the service-connected 
disabilities. 

a.  A psychiatric examination to 
determine the severity of the 
veteran's service-connected 
psychiatric disorder and its effect 
on her employability.  The examiner 
should be requested to perform all 
indicated testing.  Detailed 
clinical findings should be reported 
in connection with the evaluation.  
The examiner should report a full 
multiaxial diagnosis, to include the 
assignment of a global assessment of 
functioning score consistent with 
the American Psychiatric 
Association's Diagnostic and 
Statistical Manual for Mental 
Disorders (DSM-IV) and an 
explanation what the assigned score 
represents.  In addition, the 
examiner should state an opinion as 
to the degree of social and 
industrial inadaptability caused by 
the service-connected psychiatric 
disorder.

b.  A neurological examination to 
assess the severity of the veteran's 
migraine headaches.  The examiner 
should describe the frequency and 
duration of the veteran's migraine 
headaches.  The examiner should 
state whether the veteran's migraine 
headache disorder is manifested by 
characteristic prostrating attacks 
averaging one in 2 months over the 
last several moths, occurring on 
average once a month over the last 
several months or by very frequent 
completely prostrating and prolonged 
attacks productive of severe 
economic inadaptability.

c.  An orthopedic examination to 
show the nature and extent of the 
right leg disability.  The examiner 
should be requested to fully 
describe the disability symptoms and 
impairment of the veteran's right 
leg, to include whether there is 
moderate or marked impairment of the 
right knee or ankle as a result of 
the right leg disability.  Range of 
motion testing and assessments of 
functional impairment due to pain on 
motion and use must be included.  If 
there is functional impairment due 
to pain, an assessment of the degree 
of impairment should be provided.  
The examiner should describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
right leg is used repeatedly.
d.  A VA examination to determine 
the current extent of service-
connected status-post appendectomy 
scar.  The examiner should identify 
and describe fully the service-
connected residual scar.  It should 
be stated whether there is any 
functional limitation due to the 
residuals scar.
4.  Thereafter, the RO should take such additional 
development action as it deems proper with respect 
to the claims, including if appropriate the conduct 
of any other appropriate VA medical examinations.  
Following such development, the RO should review 
and readjudicate the claims.  The RO should 
consider both the old and new rating criteria 
pertaining to the service-connected status post 
appendectomy scar.  If any such action does not 
resolve the claim, the RO shall issue the appellant 
a Supplemental Statement of the Case, which should 
include a recitation of both the old and new rating 
criteria applicable to the service-connected status 
post appendectomy scar.  Thereafter, the case 
should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	K.J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



